456 F.2d 1291
David August DHAEMERS, Appellant,v.STATE OF MINNESOTA et al., Appellees.
No. 71-1432.
United States Court of Appeals,Eighth Circuit.
March 15, 1972.

Whitney E. Tarutis, Bemidji, Minn., for appellant.
Henry W. McCarr, J., Asst. County Atty., Minneapolis, Minn., Warren R. Spannaus, Atty. Gen., St. Paul, Minn., George M. Scott, Hennepin County Atty., Minneapolis, Minn., for appellees.
Before MATTHES, Chief Judge, and LAY and ROSS, Circuit Judges.
PER CURIAM.


1
Appeal was taken by petitioner from the federal district court's denial of a writ of habeas corpus.  The district court denied a writ of habeas corpus to David August Dhaemers, a state prisoner, for the reasons set out in the decisions of the Minnesota Supreme Court.  Dhaemers v. State, 286 Minn. 250, 175 N.W.2d 457 (1970) (post-conviction) and State v. Dhaemers, 276 Minn. 332, 150 N.W.2d 61 (1967).  This appeal followed.


2
We have reviewed the entire record and case law. Petitioner's claim that his amnesia on the day of the offense is proof of his incompetency to provide assistance to his trial counsel is not dispositive of the issue.  See United States v. Sullivan, 406 F.2d 180 (2 Cir. 1969).  We agree that the Supreme Court of the State of Minnesota has fully and adequately considered petitioner's federal claims.  No further evidentiary hearing is necessary.


3
Judgment affirmed.